DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on March 15, 2021 have been entered.  Claims 1-5, 8, 11, 13-19, 22, 25 and 27-28 remain pending in the application.  Claims 6-7, 9-10, 12, 20-21, 23-24 and 26 are cancelled.
Specification
The specification amended on 03/15/2021 is objected to typo error on paragraph [0001] lines 2 recited “(now U.S. Pat. No. 10,123,732 issued Nov. 13, 2018)” should read as “(now U.S. Pat. No. 10,123,734 issued Nov. 13, 2018)”.  Correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  In the figure 7, element 701 and 702 could not allocated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13, 14, 22, 25, 27 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the information on the orientation" in line 1.  Claims 11, 13 and 14 depend on claim 8 so they are also rejected for the same reason above.  Claim 22 recites the limitation "wherein the information on the orientation" in lines 1-2.  Claims 25, 27 and 28 depend on claim 22 so they are also rejected for the same reason above.  . There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3 and 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 21, 23 and 25 of U.S. Patent No.9636045.  Claims 1, 3, 16 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 10123734. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common. The instant application 16153617 is rejected with the Non-Statutory Double Patenting with above US Patents No. because those above US Patents are mainly claim a device comprise a sensor system include a pressure sensor to monitor a pressure/force acting on the surface that contact a user and redistribute the pressure/force corresponding the pressure/force exert from the user and the instant application is also claimed a similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above US patents to reject the instant application. Please see the Non-Statutory Double Patenting table below.
Non-Statutory Double Patenting Table:
Instant application No. 16153617
US Patenting No. 9636045
US Patenting No. 10123734
1. (Currently Amended) A device comprising: a in general conformable to a part of the user contacting the contact surface and containing a material configured to transmit a pressure to the user, and the material is configured to be shock- absorbing and pressure-relieving such that the material is displaceable by an action of the user contacting the contact surface causing the pressure transmitted to the user to be redistributed; and one or more first 
3. (Original) The device of claim 1, wherein the one or more transmitters comprise a microchip, an antenna and one or more second sensors, and wherein the one or more second sensors are an integral part of the one or more transmitters.

3. The device of claim 1, wherein the one or more sensors are in communication with at least one transmitter adapted to transmit a measurement by the one or more sensors.


2. The device of claim 1, further comprising at least one transmitter in communication with the one or more sensors and adapted to transmit a measurement by the one or more sensors to a remote receiver.



15. (Currently Amended) A method comprising: (1) contacting a user to a device; the device comprising: (a) a substrate having a contact surface, (b) one or more sacs associated with the contact surface of the substrate, the one or more sacs in general conformable to a part of the 4Attorney Docket No. REQB-001-04US Application No:16/153,617 user contacting the contact surface and containing a material configured to transmit a pressure to the user, and the material is configured to be shock-transmitted to the user 
17. (Original) The method of claim 15, wherein the one or more transmitters comprise a microchip, an antenna and one or more second sensors, and wherein the one or more 

23. The device of claim 21, wherein the one or more sensors are in communication with at least one transmitter adapted to transmit a measurement by the one or more sensors.

10. The system of claim 9, wherein the one or more sensors are in communication with at least one transmitter.

25. The device of claim 21, wherein the at least one transmitter is enabled to communicate using one or more of Radio Frequency communication (RF), Near Field Communication (NFC), Bluetooth, or Bluetooth low energy (BLE).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. US 20110214501 in view of Everett et al. US 20120109013.
Regarding claim 1, Ross et al. teach A device comprising: a substrate having a contact surface for contacting a user; one or more sacs associated with the contact surface of the substrate, the one or more sacs in general conformable to a part of the user contacting the contact surface and containing a material configured to transmit a pressure to the user (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).); and one or more first sensors in communication with the one or more sacs, wherein the one or more first sensors are connected to one or more transmitters (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0082]; [0085]-[0086]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; The sensor device further includes a transmitter for transmitting the pressure data signal and the movement data signal to a reporting device having a receiver for receiving the pressure data signal and the movement data signal (par. 23).).  
Ross et al. do not explicitly teach and the material is configured to be shock- absorbing and pressure-relieving such that the material is displaceable by an action of the user contacting the contact surface causing the pressure transmitted to the user to be redistributed.
Everett et al. teach and the material is configured to be shock- absorbing and pressure-relieving such that the material is displaceable by an action of the user contacting the contact surface causing the pressure transmitted to the user to be redistributed (Everett et al. US 20120109013 abstract; paragraph [0014]-[0015]; [0037]; [0041]-[0042]; [0047]-[0055]; [0090]-[0093]; figures 1-8; The sensors can be embedded in a custom- or generic-made insole, for example. The data acquired by the system can be used for custom-made, pressure-relieving foot orthotics, as well as for relay of pressure status to the patient/user or a third party (including healthcare practitioners). In addition, the system can be used to improve gait and balance in patients with decreased/absent plantar sensation (e.g. patients with peripheral neuropathy and/or lower extremity amputation), or to assist an athlete in optimizing foot and ankle manipulation, or, in general, their kinetics and kinematics (par. 42). Further, in a pressure/force auto-adjustment, a pressure-sensing insole may incorporate the capability to "auto-adjust." Say, for example, the wearer had exceeded (or was at risk for exceeding) a safe pressure threshold over the right first metatarsal head. The insole would have incorporated within it the intrinsic capability to re-form in such a way that pressure would be redistributed, and the area of concern would be offloaded. An example of accomplishing this would be by way of an insole with discrete air pockets that would auto-inflate or deflate to accomplish the immediate needs of the user by way of a processing device output (par. 90).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ross et al. and Everett et al. by comprising the teaching of Everett et al. into the system of Ross et al..  The motivation to combine these arts is provide a pressure/force auto-adjustment from Everett et al. reference into Ross et al. reference so the system can redistribute the pressure to the safe manner for benefit the user.
Regarding claim 2, the combination of Ross et al. and Everett et al. disclose the device of claim 1, wherein the one or more transmitters comprise a RFID tag, a radio frequency communication device, a near field communication device, a Bluetooth device and/or Bluetooth low energy device (Everett et al. US 20120109013 abstract; paragraph [0014]-[0015]; [0037]; [0041]-[0042]; [0047]-[0055]; [0090]-[0093]; figures 1-8; The input device, as well as the other devices described herein can employ a low power chipset that is run by a real-time operating system (RTOS), which enables communication through low power wired or wireless protocols, such as, but not limited to ANT+, ZigBee, Gazel, Bluetooth and Bluetooth LE protocols (par. 49).).  
Regarding claim 4, the combination of Ross et al. and Everett et al. disclose The device of claim 1, wherein the one or more first sensors are located within the one or more sacs (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).).  
Regarding claim 15, Ross et al. teach A method comprising: (1) contacting a user to a device; the device comprising: (a) a substrate having a contact surface, (b) one or more sacs associated with the contact surface of the substrate, the one or more sacs in general conformable to a part of the4Attorney Docket No. REQB-001-04US Application No:16/153,617user contacting the contact surface and containing a material configured to transmit a pressure to the user (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).), and (c) one or more first sensors in communication with the one or more sacs, wherein the one or more first sensors are connected to one or more transmitters (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0082]; [0085]-[0086]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; The sensor device further includes a transmitter for transmitting the pressure data signal and the movement data signal to a reporting device having a receiver for receiving the pressure data signal and the movement data signal (par. 23).).
Ross et al. do not explicitly teach and the material is configured to be shock-absorbing and pressure-relieving such that the material is displaceable by an action of the user contacting the contact surface; and (2) causing the pressure transmitted to the user 
Everett et al. teach and the material is configured to be shock-absorbing and pressure-relieving such that the material is displaceable by an action of the user contacting the contact surface; and (2) causing the pressure transmitted to the user (Everett et al. US 20120109013 abstract; paragraph [0014]-[0015]; [0037]; [0041]-[0042]; [0047]-[0055]; [0090]-[0093]; figures 1-8; The sensors can be embedded in a custom- or generic-made insole, for example. The data acquired by the system can be used for custom-made, pressure-relieving foot orthotics, as well as for relay of pressure status to the patient/user or a third party (including healthcare practitioners). In addition, the system can be used to improve gait and balance in patients with decreased/absent plantar sensation (e.g. patients with peripheral neuropathy and/or lower extremity amputation), or to assist an athlete in optimizing foot and ankle manipulation, or, in general, their kinetics and kinematics (par. 42). Further, in a pressure/force auto-adjustment, a pressure-sensing insole may incorporate the capability to "auto-adjust." Say, for example, the wearer had exceeded (or was at risk for exceeding) a safe pressure threshold over the right first metatarsal head. The insole would have incorporated within it the intrinsic capability to re-form in such a way that pressure would be redistributed, and the area of concern would be offloaded. An example of accomplishing this would be by way of an insole with discrete air pockets that would auto-inflate or deflate to accomplish the immediate needs of the user by way of a processing device output (par. 90).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ross et al. and Everett et al. by comprising the teaching of Everett et al. into the method of Ross et al..  The motivation to combine these arts is provide a pressure/force auto-adjustment from Everett et al. reference into Ross et al. reference so the system can redistribute the pressure to the safe manner for benefit the user.
Regarding claim 16, the combination of Ross et al. and Everett et al. disclose the method of claim 15, wherein the one or more transmitters comprise a RFID tag, a radio frequency communication device, a near field communication device, a Bluetooth device and/or Bluetooth low energy device (Everett et al. US 20120109013 abstract; paragraph [0014]-[0015]; [0037]; [0041]-[0042]; [0047]-[0055]; [0090]-[0093]; figures 1-8; The input device, as well as the other devices described herein can employ a low power chipset that is run by a real-time operating system (RTOS), which enables communication through low power wired or wireless protocols, such as, but not limited to ANT+, ZigBee, Gazel, Bluetooth and Bluetooth LE protocols (par. 49).).  
Regarding claim 18, the combination of Ross et al. and Everett et al. disclose the method of claim 15, wherein the one or more first sensors are located within the one or more sacs (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).).  
Claims 3, 5, 8, 17, 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. US 20110214501, in view of Everett et al. US 20120109013 and further in view of Forster US 20130106578
Regarding claim 3, the combination of Ross et al. and Everett et al. teach all the limitation in the claim 1.
The combination of Ross et al. and Everett et al. do not explicitly teach the device of claim 1, wherein the one or more transmitters comprise a microchip, an antenna and one or more second sensors, and wherein the one or more second sensors are an integral part of the one or more transmitters.
Forster teaches the device of claim 1, wherein the one or more transmitters comprise a microchip, an antenna and one or more second sensors, and wherein the one or more second sensors are an integral part of the one or more transmitters (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; In one embodiment, an RFID sensing system includes an array of sensing elements disposed on a surface of a mat, wherein each sensing element includes an RFID microchip, an antenna operatively coupled to the microchip, and a pressure-sensitive material disposed on at least the antenna (par. 6). In the embodiment of FIG. 5 the array of sensor tags 20 includes a series of different transmission lines 42, 44, 46, 48 connected to separate ports 1, 2, 3, 4 of a multi-port reader system, respectively. The sensor tags 20 can be located on the mat in proximity to the series of transmission lines 42, 44, 46, 48 (par. 31).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ross et al. and Everett et al. with Forster by comprising the teaching of Forster into the system of Ross et al. and Everett et al..  The motivation to combine these arts is provide a microchip and antenna from Forster Ross et al. and Everett et al. reference so the system can measure the pressure data and communicate with another terminal.
Regarding claim 5, the combination of Ross et al., Everett et al. and Forster disclose the device of claim 4, wherein the one or more sacs and the one or more first sensors are configured to measure a pressure exerted on the contacting surface by different body parts of the user (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; FIG. 2 illustrates an embodiment in which an array of sensor devices 20 disposed in a predetermined (e.g., grid-like) pattern on a mat can be used to monitor pressure associated with a person lying in a bed or seated in a chair. Each tag in the array is in communication with the reader system (par. 26). FIG. 3 illustrates one option for communicating with a group or array of RFID tags 20. In this embodiment, either a near field or a far field antenna 24 illuminates a group of tags 20 allowing the reader system 30 to measure the sensor data at each node (par. 27).).  
Regarding claim 8, the combination of Ross et al., Everett et al. and Forster disclose the device of claim 5 (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; FIG. 2 illustrates an embodiment in which an array of sensor devices 20 disposed in a predetermined (e.g., grid-like) pattern on a mat can be used to monitor pressure associated with a person lying in a bed or seated in a chair. Each tag in the array is in communication with the reader system (par. 26). FIG. 3 illustrates one option for communicating with a group or array of RFID tags 20. In this embodiment, either a near field or a far field antenna 24 illuminates a group of tags 20 allowing the reader system 30 to measure the sensor data at each node (par. 27).  According to the cited passages and figures above, the system clearly show the array of sensor devices 20 can measure a pressure of a full body of a person as illustrate in the figure 1.  It’s obviously to one of ordinary skill in the art the full body of a person include left side, right side and back of the user.).  
Regarding claim 17, the combination of Ross et al., Everett et al. and Forster disclose the method of claim 15, wherein the one or more transmitters comprise a microchip, an antenna and one or more second sensors, and wherein the one or more second sensors are an integral part of the one or more transmitters (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; In one embodiment, an RFID sensing system includes an array of sensing elements disposed on a surface of a mat, wherein each sensing element includes an RFID microchip, an antenna operatively coupled to the microchip, and a pressure-sensitive material disposed on at least the antenna (par. 6). In the embodiment of FIG. 5 the array of sensor tags 20 includes a series of different transmission lines 42, 44, 46, 48 connected to separate ports 1, 2, 3, 4 of a multi-port reader system, respectively. The sensor tags 20 can be located on the mat in proximity to the series of transmission lines 42, 44, 46, 48 (par. 31).).  
Regarding claim 19, the combination of Ross et al., Everett et al. and Forster disclose the method of claim 18, wherein the one or more sacs and the one or more first (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; FIG. 2 illustrates an embodiment in which an array of sensor devices 20 disposed in a predetermined (e.g., grid-like) pattern on a mat can be used to monitor pressure associated with a person lying in a bed or seated in a chair. Each tag in the array is in communication with the reader system (par. 26). FIG. 3 illustrates one option for communicating with a group or array of RFID tags 20. In this embodiment, either a near field or a far field antenna 24 illuminates a group of tags 20 allowing the reader system 30 to measure the sensor data at each node (par. 27).).  
Regarding claim 22, the combination of Ross et al., Everett et al. and Forster disclose the method of claim 19 (Forster US 20130106578 abstract; paragraph [0005]-[0009]; [0020]-[0022]; [0026]-[0027]; [0029]; [0031]-[0032]; figures 1-7; FIG. 2 illustrates an embodiment in which an array of sensor devices 20 disposed in a predetermined (e.g., grid-like) pattern on a mat can be used to monitor pressure associated with a person lying in a bed or seated in a chair. Each tag in the array is in communication with the reader system (par. 26). FIG. 3 illustrates one option for communicating with a group or array of RFID tags 20. In this embodiment, either a near field or a far field antenna 24 illuminates a group of tags 20 allowing the reader system 30 to measure the sensor data at each node (par. 27).  According to the cited passages and figures above, the system clearly show the array of sensor devices 20 can measure a pressure of a full body of a person as illustrate in the figure 1.  It’s obviously to one of ordinary skill in the art the full body of a person include left side, right side and back of the user.).  
Claims 11, 13-14, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. US 20110214501, in view of Everett et al. US 20120109013, in view of Forster US 20130106578 and further in view of Larson et al. US 20110263950.
Regarding claim 11, the combination of Ross et al., Everett et al. and Forster teach all the limitation in the claim 8.
The combination of Ross et al., Everett et al. and Forster do not explicitly teach the device of claim 8 the device is configured to provide the information on the orientation of the body of the user to the user and/or a caregiver.
Larson et al. teach the device of claim 8 the device is configured to provide the information on the orientation of the body of the user to the user and/or a caregiver (Larson et al. US 20110263950 paragraph [0014]; [0046]-[0050]; [0057]; [0065]-[0067]; [0265]; figures 1-3; 15-19 and 22-23; The sensor can inform or alert caregivers when the infant is in a predefined orientation relative to a support surface and can also remotely send data to caregivers, such as via phone, pager, or computer system. The patient monitoring system of the present invention is capable of also measuring heart rate, respiratory rate and breathing patterns by analyzing movement of the chest wall (par. 67).)
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Ross et al., Everett et al. and Forster with Larson et al. by comprising the teaching of Larson et al. into the system of Ross et al., Everett et al. and Forster.  The motivation to combine these arts is provide the orientation information of the subject relative to a support surface and send those information to the caregiver from Larson et al. reference into Ross et al., Everett et al. and Forster reference so the caregiver can be aware of subject orientation and position to avoid a mishap.
Regarding claim 13, the combination of Ross et al., Everett et al., Forster and Larson et al. disclose the device of claim 11 (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).).  
Regarding claim 14, the combination of Ross et al., Everett et al., Forster and Larson et al. disclose the device of claim 13, wherein the one or more pressure sensors record a pressure on the different body parts of the user and provide one or more pressure sensors data to the caregiver so that the caregiver may relive an excess pressure from certain body parts of the user by suitably repositioning the user (Larson et al. US 20110263950 paragraph [0014]; [0046]-[0050]; [0057]; [0065]-[0067]; [0261]-[0265]; figures 1-3; 15-19 and 22-23; Once a shear force is detected, a number of actions can be taken, depending upon the embodiment. One or more shear sensors can form a map of the shear forces at different locations along the support surface or on the skin of the user. The areas experiencing highest shear forces can be highlighted to alert the user or caregiver to reposition the user to reduce shear forces. A map of shear forces along the support surface or on the skin of the user can be generated to monitor shear forces (par. 263).).  
Regarding claim 25, the combination of Ross et al., Everett et al., Forster and Larson et al. disclose the method of claim 22, wherein device is configured to provide the information on the orientation of the body of the user to the user and/or a caregiver (Larson et al. US 20110263950 paragraph [0014]; [0046]-[0050]; [0057]; [0065]-[0067]; [0265]; figures 1-3; 15-19 and 22-23; The sensor can inform or alert caregivers when the infant is in a predefined orientation relative to a support surface and can also remotely send data to caregivers, such as via phone, pager, or computer system. The patient monitoring system of the present invention is capable of also measuring heart rate, respiratory rate and breathing patterns by analyzing movement of the chest wall (par. 67).).  
Regarding claim 27, the combination of Ross et al., Everett et al., Forster and Larson et al. disclose the method of claim 25  (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).).  
Regarding claim 28, the combination of Ross et al., Everett et al., Forster and Larson et al. disclose the method of claim 27, wherein the one or more pressure sensors record a pressure on the different body parts of the user and provide one or more pressure sensors data to the caregiver so that the caregiver may relive an excess pressure from certain body parts of the user by suitably repositioning the user (Larson et al. US 20110263950 paragraph [0014]; [0046]-[0050]; [0057]; [0065]-[0067]; [0261]-[0265]; figures 1-3; 15-19 and 22-23; Once a shear force is detected, a number of actions can be taken, depending upon the embodiment. One or more shear sensors can form a map of the shear forces at different locations along the support surface or on the skin of the user. The areas experiencing highest shear forces can be highlighted to alert the user or caregiver to reposition the user to reduce shear forces. A map of shear forces along the support surface or on the skin of the user can be generated to monitor shear forces (par. 263).).
Response to Amendment
Applicant’s arguments filed on March 15, 2021 have been fully considered but they are not persuasive.  In the remark applicant argue in substance:
Applicant argument:  Applicant argues that Ross et al. fail to teach or suggest “in general comfortable to a part of the user contacting the contact surface and that material of the bladder is not displaceable by an action of the user contacting the contact surface causing the pressure transmitted to the user to be redistributed” as recited in claim 1.
Examiner response:    The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.  However examiner disagree with applicant argues that Ross et al. fail to teach or suggest “in general comfortable to a part of the user contacting the contact surface and sacs” in the invention.  Examiner respectfully submit that Ross et al. do teach or suggest “in general comfortable to a part of the user contacting the contact surface and sacs” (Ross et al. US 20110214501 paragraph [0023]; [0054]-[0058]; [0071]-[0075]; [0089]-[0096]; figures 1-2; 5-8 and 10-14; In the embodiment of FIG. 1, the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (par. 56).  The sensor body 22 may be constructed of a flexible printed circuit board (PCB) having two of the pressure sensors 24 (or any other number of pressure sensors, as determined suitable by one skilled in the art) mounted thereupon and electrically conductive leads 26 connecting the two pressure sensors 24 to a wire mounting point 28. The flexible printed circuit board may be formed of any suitable substrate (e.g., plastic, polyester, etc.) using techniques that are known in the art (par. 57). FIG. 14A is a sectional view of third embodiment of the force concentrator, wherein the force concentrator is a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid) (par. 95).).  According to the cited passages and figures above, Ross et al. clearly state “the protective layer 17 provide a comfortable bearing surface for the user 12” and also Ross et al. clearly show the sensor located in middle of two layers 16 and 17 which comprise a force concentrator.  The force concentrator is “a fluid bladder 184 (e.g., full of air, liquid, gel, or other suitable fluid)” and it is obviously to one of ordinary skill in the art know that there is the hollow part between the layer 16 and 17 to hold the force concentrator and sensor.  That hollow part could be interpreted as sacs.  Therefore Ross et al. do teach “in general comfortable to a part of the user contacting the contact surface and sacs” in the invention.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683